Citation Nr: 1107832	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-19 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for peripheral neuropathy of 
the lower extremities as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active service from September 1967 to March 1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision in July 2008, of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
Veteran's claim for service connection for peripheral neuropathy 
of the lower extremities as due to exposure to herbicides.  In 
October 2010, the Veteran testified before the undersigned 
Veterans Law Judge. 


FINDINGS OF FACT

1.  The Veteran's service personnel records show that the Veteran 
served in the Republic of Vietnam from October 1971 to August 
1972, and is presumed to have been exposed to herbicide agents.

2.  The competent evidence of record is at least in equipoise as 
to whether the Veteran's peripheral neuropathy of the lower 
extremities developed as a result of exposure to herbicide agents 
in service


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities was incurred in or 
aggravated by the Veteran's active service, and is proximately 
due to or the result of exposure to herbicide agents.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Veteran contends that he suffers from peripheral neuropathy 
of the upper extremities due to exposure to Agent Orange during 
his period of service.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which 
is proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service-
connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  That may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309 (2010).  

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

In addition, a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to herbicides during that 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 
(2010).  If a Veteran was exposed to an herbicide agent during 
active military, naval, or air service, presumptive service 
connection for numerous diseases will be established even though 
there is no record of such disease during service, provided that 
the disease is are manifest to a degree of 10 percent or more at 
any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) 
(2010).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude a 
Veteran from establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The service personnel records show that the Veteran served in the 
Republic of Vietnam from October 1971 to August 1972.  He was 
awarded the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal.  As the Veteran served in Vietnam, it is presumed 
that he was exposed to herbicides during his period of active 
service.  38 U.S.C.A. § 1116(f) (West 2002).  

In statements and in testimony the Veteran reported symptoms 
related to peripheral neuropathy of the lower extremities since 
service.  The Veteran's service medical records do not show 
treatment for or a diagnosis of peripheral neuropathy.  

After service, an August 2003 electromyography revealed bilateral 
sural sensory neuropathy.  December 2003 records show that the 
Veteran had neuropathy of unclear etiology with little sensation 
on the bottom of his foot.  The diagnosis was peripheral 
neuropathy.

In order to be awarded service connection for his peripheral 
neuropathy as secondary to exposure to herbicide agents on a 
presumptive basis, the Veteran's peripheral neuropathy must have 
manifested to a degree of 10 percent within a year of his last 
exposure to the herbicide agent.  38 C.F.R. § 3.307(6)(ii) 
(2010).  If the peripheral neuropathy was not diagnosed within a 
year of his last exposure, the Veteran may still be entitled to 
service connection for his peripheral neuropathy secondary to the 
in-service exposure to herbicide agents provided that a physician 
has directly related the peripheral neuropathy to such exposure.  
Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

There are no clinical records demonstrating that the Veteran had 
peripheral neuropathy within one year of exposure during active 
duty.  38 C.F.R. § 3.307(6)(ii) (2010).  While the Veteran is 
competent to testify that he experienced numbness in his 
extremities since his exposure to herbicide agents in service, he 
is not competent to diagnose those symptoms as peripheral 
neuropathy secondary to exposure to herbicide agents.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when a layperson is competent to identify the medical condition, 
or reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional); Buchanan v. Nicholson, 451 
F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence 
that must be considered and competent lay evidence can be 
sufficient in and of itself).  Accordingly, service connection 
for peripheral neuropathy secondary to exposure to herbicide 
agents may not be granted on a presumptive basis.

However, service connection for peripheral neuropathy secondary 
to exposure to herbicide agents may be granted on a direct basis.  
On VA Agent Orange examination in February 2008, the examiner 
noted the Veteran's service in the DMZ and in Vietnam, with a 
history of sensory neuropathy of unexplained etiology since 1990.  
Following an examination of the Veteran, the examiner diagnosed 
primary sensory neuropathy of both feet, of unclear etiology.  
The examiner opined that it was possible that the Veteran's 
neuropathy of the lower extremities was due to Agent Orange 
exposure.  Significantly, in a June 2009 statement the Veteran's 
private treating physician noted he had treated the Veteran for 
peripheral neuropathy for several years, and opined that it was 
more likely than not that the Veteran's peripheral neuropathy was 
caused by exposure to Agent Orange during the Veteran's 
deployment to Vietnam.  The physician explained that exposure to 
this herbicide agent could cause permanent peripheral neuropathy.  
The opinion of the Veteran's treating physician is consistent 
with the other lay and clinical evidence and there are no 
contrary medical findings of record. 

As the competent medical evidence of record etiologically links 
the Veteran's peripheral neuropathy of the lower extremities to 
in-service exposure to herbicide agents, the Board finds that the 
evidence is at least in equipoise such that reasonable doubt may 
be resolved in favor of the Veteran, and service connection for 
peripheral neuropathy of the lower extremities as due to exposure 
to herbicides is granted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of the lower 
extremities as due to exposure to herbicides is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


